Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The I.D.S filed 07/07/2020 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is attached herein.
2)	The disclosure is objected to because of the following informalities: Claim 6 depends from itself.   
Appropriate correction is required.
3)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

4)	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAEVITZ et al (2017/0031115).
	SCHAEVITZ et al discloses an opto-electronic assembly, as claimed in claim 1, comprising: 

	a driver circuit (310, paragraph [0021]) configured to generate the laser drive current for use by the one or more laser devices so as to produce one or more optical signals having one or more predetermined wave form characteristics, the wave form characteristics stored in a memory component, the driver circuit and the memory component disposed on a common integrated circuit substrate (Fig.10A, paragraphs [0080], [0086] and [0090]. In this case, the optoelectronic module 1 with electronic components 310, such as drivers or amplifiers integrated in the substrate 300', the second substrate 200' with the optoelectronic components 210, for example photodiodes or VCSELs, and the first substrate 100' with the passive optical components 110, such as optical lenses);
wherein the emitter substrate is operably mounted directly to the integrated circuit substrate (substrate 300’, figure 10A, paragraphs [0080] and [0089]), the integrated circuit substrate is operably mounted directly to a printed circuit board (PCB) in a manner so that the emitter substrate, the integrated circuity substrate and the PCB are positioned in a stacked arrangement with respect to one another (the integrated circuit substrate 300’ is operably mounted directly to a printed circuit board PCB 3 in a manner so that the emitter substrate 200', the integrated circuity substrate and the PCB are positioned in a stacked arrangement with respect to one another. See figure 10A, paragraphs [0077], [0078] and [0090]).
As to claim 2, SCHAEVITZ et al shows one or more optical emitters comprise an array of vertical-cavity surface-emitting lasers (VCSEL. See paragraphs [0086], [0107], [0109], [0125], etc., ).
As to claim 3, SCHAEVITZ et al shows emitter substrate for the array of VCSELs is formed from a gallium arsenide (GaAs) wafer (Paragraphs [0062], [0077], [0078], [0080], [0107], [0110], [0112], etc.,).
As to claim 5, SCHAEVITZ et al shows the operable electrical connection between the driver circuit and the VCSEL is at least partially provided with one or more conductive pillars disposed between the integrated circuit substrate and the emitter substrate (Fig.10A, and paragraphs [0077], [0078], [0086] and [0090]).
6)	Claim(s) 1,7 and 8 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by GALVANO et al (2018/0278011).
GALVANO et al discloses an opto-electronic assembly (Fig.11 and paragraphs [0024]-[0030],[0037-[0040]), as claimed in claim 1, comprising: 
one or more optical emitters each configured to emit an optical signal in response to a laser drive current, the one or more optical emitters each disposed on an emitter substrate (Fig.11, paragraphs [0024],[0029],[0038] and [0039. In this case, a plurality of vertical-cavity surface-emitting laser VCSEL with GaAs substrate); and
a driver circuit configured to generate the laser drive current for use by the one or more laser devices so as to produce one or more optical signals having one or more predetermined wave form characteristics, the wave form characteristics stored in a memory component, the driver circuit and the memory component disposed on a common integrated circuit substrate (Figures 10 and 11, paragraphs [0026], [0027], [0038] and [0039]. In this case, the opto-electronic assembly is a part of LIDAR systems and driver circuitry (driver IC 4, figure 11) includes a memory for storing waveforms);
wherein the emitter substrate is operably mounted directly to the integrated circuit substrate (Figures 10 and 11), and
the integrated circuit substrate is operably mounted directly to a printed circuit board (PCB) in a manner so that the emitter substrate, the integrated circuity substrate and the PCB are positioned in a stacked arrangement with respect to one another (Figures 10 and 11. See also paragraphs [0038]-[0040]. The laser diode modules, in which the semiconductor dies including driver IC 4, the laser diode(s) 20, the capacitor(s) 30 and (optionally) further devices are embedded in a (e.g. multilayer) circuit board 5).
As to claim 7, GALVANO et al shows integrated circuit substrate is electrically and mechanically mounted to the PCB with one or more solder balls (figures 9A-9C and 10-121, paragraph [0025], [0035], [0036], [0037] and [0041], Solder balls 51, 54).
As to claim 8, GALVANO et al shows the PCB is configured with an aperture to allow passage of the optical signal (figures 10 and 11, the PCB 5 having an aperture for providing a passage of the optical signal).
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9)	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEVITZ et al (2017/0031115) and LIU et al (2018/0299628).
SCHAEVITZ et al discloses all the subject matter as claimed in claims 4 and 6 (VCSELs on a substrate with conductive pillar connection to the driving circuit, figure 10A, paragraphs [0077], [0078], [0086] and [0090] and the use of bottom emitting VCSEL with flip-chip mounting or copper pillars only reflects the application of standard workshop knowledge in the field of lasers), except to specifically show copper is used to bond parts assembly together. LIU et al discloses the use of copper for direct bonding of parts of an assembly together (paragraphs [0048] and [0055]). Since the method as taught by LIU et al is old and widely used in the opto-electronic art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of SCHAEVITZ et al to include conductive copper as disclosed by LIU et al allowing to increase the modulation bandwidth (see paragraphs [0019],[0020],[0031] and [0032]). Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
10)	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GALVANO et al (2018/0278011) and TSIKOS et al (2003/0035460).
GALVANO et al discloses all the subject matter as claimed in claims 9 and 10, except to specifically teach a programmable controller (GALVANO et al teaching LIDAR system capable of measurement range depends on the radiant power of the laser pulse, which involves voltage, current, rise time and fall time. Based on this teaching, the LIDAR system needs a programmable to calculate and control the operation of the laser driver circuit for generating the laser drive current. TSIKOS et al from the same field teach a programmable to control drive-current source (paragraphs [0450], [0451], [0877] and [1025]). Since the method as taught by TSIKOS et al is old and widely used in the art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of GALVANO et al to include a programmable controller as disclosed by TSIKOS et al in order to control the operation of the laser driver circuit to generate the laser drive current. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
10)	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in it/their entirely since the other areas of the document(s) may be replied upon at a later time to substantiate examiner’s rationale of record. A prior art reference must be considered in its entirely, i.e., as a whole, including portion that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. Denied. 469 US. 815 (1984). Furthermore, “ the prior art merely disclose of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed ....” In re Fulton F.3d 1195, 1201, 73 USPQ 2d 1141, 1146 (Fed. Cir 2004).
11)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 18, 2021